Exhibit 10.7

PROJECT KITKAT

Convertible Bond

€500 Million Zero-Coupon Senior Unsecured Convertible Bond Due 2013

Summary of Indicative Principal Terms of the Bond

 

Bond    €500,000,000 Zero-Coupon Senior Unsecured Convertible Bond due 2013 (the
Bond). Issuer    Molson Coors Holdco, Inc., a Delaware corporation (the Issuer).
Guarantor    Molson Coors Brewing Company, a Delaware corporation (the Parent).
Holder    Starbev L.P., a Jersey Limited Partnership (the Holder). Issue Date   
The Bond will be issued on the closing date of the Transaction (the Closing
Date).

Final Maturity

Date

   Unless previously redeemed or purchased and cancelled, the Bond will be
redeemed by the issuer on December 31, 2013 (the Final Maturity Date), for the
greater of (i) the principal amount of the Bond and (ii) the Notional Share
Value Amount (as defined below) on the Final Maturity Date.

Notional Share

Value Amount

   The aggregate Notional Cash Value of the Notional Initial Number of Shares.

Notional Initial

Number of Shares

   Shall be 12,894,044 shares of Parent Class B Common Stock (adjusted for the
conversion price adjustment provisions as per the Parent’s convertible bond
issue issued pursuant to a prospectus dated June 11, 2007 (the Parent’s
Convertible)).

Notional Cash

Value

   On any given date, means the average volume weighted market price per share
of the Parent’s Class B Common Stock for the 5 Trading Days ending on the date
prior thereto. Exchange Rate    Except as provided below, at any time the Bond
calls for a conversion between US dollars and Euros, the exchange rate shall be
the average of the closing exchange rates quoted by Bloomberg on each of the
previous 5 Trading Days prior to the day such calculation is made.

Redemption

Exchange Rate

   The closing exchange rates quoted by Bloomberg for each Trading Day used to
calculate the Redemption Parity Value (as defined below) at any given time.

Parent Class B

Common Stock

   The Parent’s Class B Common Stock listed on the NYSE. Signing Date    The
execution date of the Share Purchase Agreement. Trading Day    A day the New
York Stock Exchange is open for trading.



--------------------------------------------------------------------------------

Conversion

Premium

   115%

Initial Conversion

Price

   US$51.6789

Parent’s Canadian

Bonds

   CAD$500 million 3.95% Series A Notes due 2017.

First Redemption

Date

   The earlier of (i) the date 30 days after the Parent announcing its 2012
annual financial results and (ii) March 31, 2013. The Bond may not be redeemed
or prepaid prior to the First Redemption Date. Conversion Period    From and
including the First Redemption Date to and including December 19, 2013.

Form and

Denomination

   The Bond will be a definitive bond registered in the name of the Holder.
Interest    The Bond will be a zero coupon bond and will not pay interest.
Status of the Bond    The Bond will be a senior, direct, unconditional,
unsubordinated and unsecured obligation of the Issuer and amounts owed under it
shall rank pari passu and rateably without any preference among themselves and
equally with all other existing and future unsecured and unsubordinated
obligations of the Issuer but, in the event of a bankruptcy or winding-up, save
for such obligations that may be preferred by provisions of law that are
mandatory and of general application.

Status of the

Guarantee

   The Guarantee will be a direct, unconditional, unsubordinated and unsecured
obligation of the Parent and amounts owed under it shall rank pari passu and
rateably without any preference among themselves and equally with all other
existing and future unsecured and unsubordinated obligations of the Parent but,
in the event of a bankruptcy or winding-up, save for such obligations that may
be preferred by provisions of law that are mandatory and of general application.
Holder Put Right    The Bond shall entitle the Holder, subject to the Payment
Reduction section below, by delivering a notice of exercise (the Put Notice) of
its Put Right to require the Issuer to redeem the Bond during the Conversion
Period (the Put Right) for cash in euro in an amount equal to the greater of (i)
the principal amount of the Bond and (ii) the Notional Share Value Amount
(calculated and using the Exchange Rate as at the date of the Put Notice (the
Put Exercise Date)). Notwithstanding the Final Maturity Date, amounts payable in
cash shall only be due 20 days following receipt of the Put Notice and any
Parent Class B Common Stock issued pursuant to the Partial Share Settlement (as
defined below) shall be settled on the fifth Trading Day following the Put
Exercise Date.

 

Page 2



--------------------------------------------------------------------------------

Partial Share

Settlement Option

   Upon receipt by the Issuer of a Put Notice or at the Final Maturity Date, the
Issuer shall have the right to deliver to the Holder in lieu of a portion of the
cash otherwise deliverable on exercise of the Put Right or on the Final Maturity
Date that number of shares of Parent Class B Common Stock equal to the Partial
Share Settlement Amount (a Partial Share Settlement). The Partial Share
Settlement Amount shall be determined by dividing the Upside Amount by the
Notional Cash Value. The Upside Amount means the positive difference, if any, of
(i) the Notional Share Value Amount (as calculated above) over (ii) the
principal amount of the Bond.

Parent Class B

Common Stock

   Parent Class B Common Stock issued pursuant to a Partial Share Settlement
will rank pari passu with the fully paid and non-assessable Parent Class B
Common Stock in issue on the Put Notice Date, save for any right excluded by
mandatory provisions of applicable law and except that they will not rank for
(or, as the case may be, the Holder will not be entitled to receive) any rights,
distributions or payments where the record date or other due date for the
establishment of entitlement falls prior to the date of issuance of such Parent
Class B Common Stock to the Holder.

Optional

Redemption by the

Issuer

   The Issuer may redeem all but not only some of the Bond at the principal
amount at any time on or after the First Redemption Date, if the parity value of
the Notional Initial Number of Shares on each of not less than 20 Trading Days
in any period of 30 consecutive Trading Days ending not earlier than 15 days
prior to the giving of the relevant optional redemption notice (the Redemption
Parity Value), calculated using the Redemption Exchange Rate exceeds 140 percent
of the Principal Amount of the Bond on such Trading Day. Where the Issuer
exercises this option, the Issuer shall pay the principal amount of the Bond in
cash in euro with the remainder paid, at the Issuer’s option, either in (i)
Parent Class B Common Stock, the number of Parent Class B Common Stock
calculated pursuant to the Notional Cash Value the day prior to the exercise of
the Issuer’s optional redemption, or (ii) cash in euro.

Cross Acceleration

or Cross Default

   The Bond shall contain a cross acceleration provision if the repayment of any
indebtedness for borrowed money owing by the Parent, the Issuer or any of the
Parent’s significant subsidiaries (as defined in Regulation S-X) is accelerated
by reason of the failure to perform any covenant or agreement

 

Page 3



--------------------------------------------------------------------------------

   applicable to such indebtedness which acceleration has not been rescinded or
annulled, and a cross default provision if the Parent, the Issuer or any of the
Parent’s significant subsidiaries (as defined in Regulation S-X) defaults in
respect of any payment of any indebtedness for borrowed money (subject to the
lapse of any applicable grace period), in each case where the principal amount
of such indebtedness exceeds the equivalent in the relevant currency of
US$50,000,000.

Other Events of

Default and

adjustment

provisions

   The Bond shall contain the events of default substantially consistent with
the type set forth in the Parent’s Canadian Bonds and conversion price
adjustment provisions substantially consistent with the type set forth in the
Parent’s Convertible.

Registration Rights

Agreement

   The Issuer and the Holder shall enter into a customary registration rights
agreement for the registration and re-sale of any Parent Class B Common Stock
issued in connection with a Partial Shares Settlement or Optional Redemption by
the Issuer. Governing Law    The Bond and the Registration Rights Agreement
shall be governed by New York law. Listing    None. Transferability    The
Holder shall not be entitled to transfer the Bond. Payment Reduction    Offset
to be consistent with Set-Off provision in the share purchase agreement dated 3
April 2012 between Starbev L.P., Molson Coors Holdco – 2 Inc. and Molson Coors
Brewing Company relating to the sale and purchase of the entire issued share
capital of Starbev Holdings S.à r.l. (the Share Purchase Agreement) and the
Management Warranty Deed (as such term is defined in the Share Purchase
Agreement). The Issuer may withhold an amount of Principal up to the amount of
the damages claimed by the Purchaser (the Reduction Amount) in accordance with
the Set-Off provision. Any Reduction Amount shall become payable promptly only
after final resolution in accordance with the terms and conditions of the Share
Purchase Agreement or the Management Warranty Deed, as applicable.

Dividend Threshold

Amount

   Means $0.32 per share of Parent Class B Common Stock per Quarter, subject to
adjustment provisions substantially consistent with the type set forth in the
Parent’s Convertible.

 

Page 4



--------------------------------------------------------------------------------

Conversion rate

adjustment table

   The conversion rate adjustment table set out in the Appendix sets forth the
number of additional Parent Class B Common Stock to be received by the Holder
for conversions in connection with a qualifying fundamental change, as defined
in the Parent’s Convertible.

Additional

Provisions

   The Bond shall also contain a guaranty and a merger and consolidation
covenant with respect to the Parent based on the merger and consolidation
covenant included in the Parent’s Convertible.

 

Page 5



--------------------------------------------------------------------------------

Appendix

Make Whole Table (Number of Additional Parent Class B Common Stock Delivered)

Stock Price of Parent Class B Common Stock on a qualifying fundamental change

 

Qualifying

Fundamental

Change

Date

  €33.72     €35.64     €37.52     €39.39     €41.27     €43.15     €45.02    
€46.90     €48.77     €50.65     €52.52     €54.29     €56.28     €58.15  

06/30/2012

    1,934,105        1,511,411        989,710        652,303        405,545     
  234,147        122,970        58,047        25,393        10,994        3,845
       903        16        4   

09/30/2012

    1,934,105        1,422,986        967,602        625,161        378,597     
  211,458        106,064        47,085        19,504        7,742        2,317
       336        2        0   

12/31/2012

    1,934,105        1,398,765        930,362        584,246        341,155     
  181,217        84,853        34,392        13,348        4,592        1,018   
    0        0        0   

03/31/2013

    1,934,105        1,355,700        876,074        529,438        293,415     
  145,226        61,909        22,423        8,037        2,223        251     
  0        0        0   

06/30/2013

    1,934,105        1,294,603        800,299        453,473        229,903     
  100,494        35,874        11,100        3,163        446        0        0
       0        0   

09/30/2013

    1,934,105        1,208,343        681,135        333,296        136,110     
  43,056        9,833        2,112        123        0        0        0       
0        0   

12/31/2013

    1,934,105        1,134,385        432,964        0        0        0       
0        0        0        0        0        0        0        0   

The exact stock prices and effective dates may not be set forth in the table
above, in which case if the stock price is:

(i) between two stock price amounts in the table or the effective date is
between two effective dates in the table, the number of additional shares will
be determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the two dates,
as applicable, based on a 365-day year;

(ii) in excess of €58.15 per share (subject to adjustment), no increase in the
conversion rate will be made; and

(iii) less than €33.72 per share (subject to adjustment), no increase in the
conversion rate will be made.